UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 In the Matter of AMENDMENT NO. 4 TO THE APPLICATION FOR AN ORDER OF EXEMPTION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE "1940 ACT"), FROM:(1) CERTAIN PROVISIONS OF SECTION 15(a) OF THE 1f-2 THEREUNDER AND (2) CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS BNY Mellon Funds Trust Strategic Funds, Inc. The Dreyfus/Laurel Funds, Inc. and The Dreyfus Corporation 200 Park Avenue New York, New York10166 File No. 812-13637 Written or oral communications regarding this Application should be addressed to: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York10038 With copies to: Jeff Prusnofsky, Esq. The Dreyfus Corporation 200 Park Avenue New York, New York10166 This Application (including Exhibits) consists of 23 pages. The Exhibit Index is on page 20. I. INTRODUCTION BNY Mellon Funds Trust ("BNY Mellon Funds"), Strategic Funds, Inc. ("Strategic Funds") and The Dreyfus/Laurel Funds, Inc. ("Dreyfus/Laurel Funds") (each, an "Investment Company" and together, the "Investment Companies"), each a registered open-end investment company that offers multiple series of shares (each, a "Series" and collectively, the "Series"), and The Dreyfus Corporation ("Dreyfus" or the "Adviser" and collectively with the Investment Companies and the Series, the "Applicants"),1 the investment adviser to each Series, hereby file this amended application (the "Application") for an order of the Securities and Exchange Commission (the "Commission") under Section 6(c) of the Investment Company Act of 1940, as amended (the "1940 Act"). Applicants request an order exempting Applicants from Section 15(a) of the 1940 Act and Rule 18f-2 thereunder to permit the Adviser, subject to the approval of the board of trustees/directors of the applicable Investment Company (each, a "Board"), including a majority of those trustees/directors who are not "interested persons" of the Series or the Adviser as defined in Section 2(a)(19) of the 1940 Act (the "Independent Board Members"), to, without obtaining shareholder approval:(i) select certain wholly-owned and non-affiliated investment sub-advisers (each, a "Sub-Adviser" and collectively, the "Sub-Advisers") to manage all or a portion of the assets of a Series and enter into investment sub-advisory agreements with the Sub-Advisers (each, a "Sub-Advisory Agreement" and collectively, the "Sub-Advisory Agreements"), and (ii) materially amend Sub-Advisory Agreements with the Sub-Advisers.As used herein, a Sub-Adviser for a Series is (1) an indirect or direct "wholly-owned subsidiary" (as such term is defined in the 1940 Act) of the Adviser for that Series or (2) a sister company of the Adviser for that Series that is an indirect or direct "wholly-owned subsidiary" (as such term is defined in the 1940 Act) of the same company that, indirectly or directly, wholly-owns the Adviser (each of (1) and (2), a "Wholly-Owned Sub-Adviser" and collectively, the "Wholly-Owned Sub-Advisers"), or (3) not an "affiliated person" (as such term is defined in Section 2(a)(3) of the 1940 Act) of the Series, the applicable Investment Company, or the Adviser, except to the extent that an affiliation arises solely because the Sub-Adviser serves as a Sub-Adviser to a Series (each, a "Non-Affiliated Sub-Adviser" and collectively, the "Non-Affiliated Sub-Advisers").2 1 The term "Adviser" includes (i) the Adviser and (ii) any entity controlling, controlled by or under common control with, the Adviser or its successors. For the purposes of the requested order, "successor" is limited to an entity that results from a reorganization into another jurisdiction or a change in the type of business organization. BNY Mellon Fund Advisers, a division of Dreyfus, is the investment adviser to the Series of BNY Mellon Funds and is deemed an "Adviser" for purposes of the Application. 2 Section 2(a)(3) of the 1940 Act defines "affiliated person" as follows: "Affiliated person" of another person means (A) any person directly or indirectly owning, controlling, or holding with power to vote, 5 per centum or more of the outstanding voting securities of such other person; (B) any person 5 per centum or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by such other person; (C) any person directly or indirectly controlling, controlled by, or under common control with, such other person; (D) any officer, director, partner, copartner, or employee of such other person; (E) if such other person is an investment company, any investment adviser thereof or any member of an advisory board thereof; and (F) if such other person is an unincorporated investment company not having a board of directors, the depositor thereof. Section 2(a)(43) of the 1940 Act defines "wholly-owned subsidiary" of a person as a company 95 per centum or more of the outstanding voting securities of which are owned by such person, or by a company which, within the meaning of the definition, is a wholly-owned subsidiary of such person. Applicants also apply for an order of the Commission under Section 6(c) of the 1940 Act exempting the Series from certain disclosure obligations under the following rules and forms:(i) Item 19(a)(3) of Form N-1A; (ii) Items 22(c)(1)(ii), 22(c)(1)(iii), 22(c)(8), and 22(c)(9) of Schedule 14A under the Securities Exchange Act of 1934 (the "Exchange Act"); and (iii) Sections 6-07(2)(a), (b), and (c) of Regulation S-X. Applicants request that the relief sought herein apply to the named Applicants, as well as to any future Series and any other existing or future registered open-end management investment company or series thereof that is advised by the Adviser, uses the multi-manager structure described in this Application, and complies with the terms and conditions set forth herein ("Sub-Advised Series").All registered open-end investment companies that currently intend to rely on the requested order are named as Applicants.All series that currently are, or that currently intend to be, Sub-Advised Series are identified in this Application.Any entity that relies on the requested order will do so only in accordance with the terms and conditions contained in this Application.3 Applicants are seeking this exemption primarily to enable the Adviser and each Board to obtain for each Sub-Advised Series the services of one or more Sub-Advisers believed by the Adviser and the Board to be particularly well suited to manage all or a portion of the assets of the Sub-Advised Series, and to make material amendments to Sub-Advisory Agreements believed by the Adviser and the Board to be appropriate, without the delay and expense of convening special meetings of shareholders to approve the Sub-Advisory Agreements.Under this structure, the Adviser, in its capacity as investment adviser (as applicable, with the assistance of the Portfolio Allocation Manager (as defined below)), evaluates, allocates assets to and oversees the Sub-Advisers, and makes recommendations about their hiring, termination and replacement to the relevant Board, at all times subject to the authority of the relevant Board.This structure is commonly referred to as a "multi-manager" structure. If the relief sought is granted, the Adviser, with the approval of the applicable Board, including a majority of the members of the Board who are Independent Board Members, would, on behalf of each Sub-Advised Series, without obtaining shareholder approval, be permitted to (i) hire a Non-Affiliated Sub-Adviser or a Wholly-Owned Sub-Adviser, including terminating an existing sub-adviser and replacing it with one or more Non-Affiliated Sub-Advisers or Wholly-Owned Sub-Advisers, and (ii) materially amend Sub-Advisory Agreements with Non-Affiliated Sub-Advisers and Wholly-Owned Sub-Advisers.Shareholder approval will continue to be required for any other sub-adviser changes (not otherwise permitted by rule or other action of the Commission or staff) and material amendments to an existing investment sub-advisory agreement with any sub-adviser other than a Non-Affiliated Sub-Adviser or a Wholly-Owned Sub-Adviser (all such changes referred to herein as "Ineligible Sub-Adviser Changes"). Strategic Funds and Dreyfus have obtained an order from the Commission granting substantially similar relief solely with respect to Non-Affiliated Sub-Advisers (Strategic Funds, Inc., et al., Investment Company Act Release Nos. 29064 (Nov. 30, 2009) (notice) and 29097 (Dec. 23, 2009) (order) (file no. 3 The requested relief will not extend to any sub-adviser, other than a Wholly-Owned Sub-Adviser, who is an affiliated person, as defined in Section 2(a)(3) of the 1940 Act, of the Sub-Advised Series or of the Adviser, other than by reason of serving as a sub-adviser to one or more of the Sub-Advised Series or another investment company registered under the 1940 Act for which the Adviser serves as investment adviser ("Affiliated Sub-Adviser"). 2 812-13712)) (the "Non-Affiliated Sub-Adviser Order").4Any order granted by the Commission with respect to this Application will supersede the Non-Affiliated Sub-Adviser Order. For the reasons discussed below, Applicants believe that the requested relief is appropriate in the public interest and consistent with the protections of investors and the purposes fairly intended by the policy and provisions of the 1940 Act.Applicants believe that the Sub-Advised Series would be negatively impacted without the requested relief because of delays in hiring or replacing Sub-Advisers and costs associated with the proxy solicitation to approve new or amended Sub-Advisory Agreements.5 II. THE INVESTMENT COMPANIES BNY Mellon Funds is organized as a Massachusetts business trust, and Strategic Funds and Dreyfus/Laurel Funds are organized as Maryland corporations.Each of the Investment Companies is registered with the Commission as an open-end management investment company under the 1940 Act.The Board of BNY Mellon Funds consists of nine members, each of whom, including the Chairperson, is an Independent Board Member.The Board of Strategic Funds consists of ten members, each of whom, including the Chairperson, is an Independent Board Member.The Board of Dreyfus/Laurel Funds consists of seven members, each of whom, including the Chairperson, is an Independent Board Member.Dreyfus serves as "investment adviser," as defined in Section2(a)(20) of the 1940 Act, to each existing Series.The Investment Companies and the Series are not required to hold annual shareholder meetings. Each Investment Company offers shares of multiple Series with its own distinct investment objectives, policies and restrictions.Currently, the Investment Companies consist of 45 Series.Many of the Series offer, pursuant to Rule18f-3 under the 1940 Act, one or more classes of shares that are subject to different expenses.As a result, certain Series may issue a class of shares that is subject to a front-end sales load or a contingent deferred sales load.In addition, a Series or any classes thereof may pay fees in accordance with Rule12b-1 under the 1940 Act.Shares of each Series are offered pursuant to a registration statement filed on FormN-1A. III. THE ADVISER Dreyfus, with headquarters at 200Park Avenue, New York, New York10166, is a corporation organized under the laws of the State of New York and is registered with the Commission as an investment adviser under the Investment Advisers Act of 1940, as amended (the "Advisers Act").Dreyfus is a wholly-owned subsidiary of The Bank of New York Mellon Corporation ("BNY Mellon") and is the primary mutual fund business of BNY Mellon, a global financial services company focused on helping clients manage and service their financial assets, operating in 36 countries and serving more than 100 markets.BNY Mellon Investment Management is one of the world's leading investment management organizations, and one of the top U.S. wealth managers, encompassing BNY Mellon's affiliated investment management firms, wealth management services and global distribution companies.The Adviser serves as the investment adviser to each Series pursuant to an investment advisory agreement with the applicable Investment Company (each an "Investment Management Agreement" and together the "Investment Management Agreements").Each other Adviser is or will be registered with the Commission as an investment adviser under the Advisers Act. 4 BNY Mellon Funds and Dreyfus/Laurel Funds also rely on the Non-Affiliated Sub-Adviser Order, pursuant to the terms of the Non-Affiliated Sub-Adviser Order. 5 However, until the requested order is obtained the Applicants will continue to rely on the Non-Affiliated Sub-Adviser Order, to the extent applicable. 3 The Adviser may engage EACM Advisors LLC ("EACM"), its affiliate and an investment adviser registered under the Advisers Act, or any other affiliated or non-affiliated entity registered as an investment adviser under the Advisers Act (each, a "Portfolio Allocation Manager"), to assist the Adviser in evaluating and recommending Sub-Advisers for a Sub-Advised Series and recommending the portion of a Sub-Advised Series' assets to be managed by each Sub-Adviser, as well as monitoring and evaluating the performance of Sub-Advisers for a Sub-Advised Series and recommending whether a Sub-Adviser should be terminated by a Sub-Advised Series.6However, it is the Adviser's overall responsibility to select, subject to the review and approval of the Board, one or more Sub-Advisers to manage all or part of a Sub-Advised Series' assets, determine what portion of that Sub-Advised Series' assets to be managed by any given Sub-Adviser, review the Sub-Advisers' performance and recommend whether Sub-Advisers should be terminated.The Adviser also will be responsible for conducting all operations of a Sub-Advised Series except those operations contracted to a Sub-Adviser, the Sub-Advised Series' distributor, and any custodian, transfer agent and/or administrator or shareholder servicing agent for the Series.Because the Adviser will pay fees to any Portfolio Allocation Managers from the fees the Adviser receives from the Sub-Advised Series, there will be no duplication of advisory fees paid by shareholders of the Sub-Advised Series. The Investment Management Agreement for each existing Series was approved by the applicable Board, including a majority of the Independent Board Members, and by the shareholders of that Series in the manner required by Sections15(a) and 15(c) of the 1940 Act and Rule18f-2 thereunder.The terms of these Investment Management Agreements comply with Section15(a) of the 1940 Act.Each other Investment Management Agreement will comply with Section15(a) of the 1940 Act and will be similarly approved.Applicants are not seeking an exemption from the 1940 Act with respect to the Investment Management Agreements or any agreement with a Portfolio Allocation Manager.Pursuant to the terms of each Investment Management Agreement, the Adviser, subject to the supervision and approval of the applicable Board, provides investment management of each Series' portfolio in accordance with the investment objectives and policies of the Series as stated in their respective prospectuses and statements of additional information as from time to time in effect.In connection therewith, the Adviser supervises a continuous program of investment, evaluation and, if appropriate, sale and re-investment of such Series' assets.Each Investment Management Agreement permits the Adviser to enter into Sub-Advisory Agreements with one or more Sub-Advisers.Pursuant to its authority under the Investment Management Agreements, the Adviser has entered into Sub-Advisory Agreements as described below under "The Sub-Advisers."If the name of any Sub-Advised Series contains the name of a Sub-Adviser, the name of the Adviser that serves as the primary adviser to the Sub-Advised Series, or a trademark or trade name that is owned by or publicly used to identify that Adviser, will precede the name of the Sub-Adviser. For its services to each Series under the applicable Investment Management Agreement, the Adviser receives a fee from that Series based on either the average net assets of that Series or that Series' investment performance over a particular period compared to a benchmark.7A Sub-Adviser will receive an investment management fee from the Adviser based on the percentage of assets overseen by the Sub-Adviser, based on a percentage of the fee received by the Adviser from the Sub-Advised Series under the Investment Management Agreement or based upon a percentage of the assets of the Sub-Advised Series.The fee paid to a Sub-Adviser is the result of negotiations between the Adviser and the Sub-Adviser and 6 The Adviser has entered into an agreement with EACM to perform such services in respect of Dreyfus Select Managers Small Cap Growth Fund and Dreyfus Select Managers Small Cap Value Fund. The Adviser may engage EACM or another Portfolio Allocation Manager to provide such services for other Sub-Advised Series in the future. 7 The Adviser also receives a sub-administration fee pursuant to a separate agreement for BNY Mellon Funds. 4 is approved by the applicable Board for that Sub-Advised Series, including a majority of the Independent Board Members. IV. THE SUB-ADVISERS Pursuant to the authority under the Investment Management Agreements, the Adviser has entered into Sub-Advisory Agreements with the following Sub-Advisers on behalf of the Sub-Advised Series: · Cupps Capital Management, LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Growth Fund, a series of Strategic Funds. · EAM Investors, LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Growth Fund, a series of Strategic Funds. · Geneva Capital Management Ltd. serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Growth Fund, a series of Strategic Funds, and BNY Mellon Mid Cap Multi-Strategy Fund, a series of BNY Mellon Funds. · Iridian Asset Management LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Value Fund, a series of Strategic Funds. · Kayne Anderson Rudnick Investment Management, LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Value Fund, a series of Strategic Funds. · King Investment Advisors, Inc. serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Growth Fund, a series of Strategic Funds. · Lombardia Capital Partners, LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Value Fund, a series of Strategic Funds. · Neuberger Berman Management LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Value Fund, a series of Strategic Funds. · Nicholas Investment Partners, L.P. serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Growth Fund, a series of Strategic Funds. · Riverbridge Partners, LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Growth Fund, a series of Strategic Funds. · Robeco Investment Management, Inc. serves as a Non-Affiliated Sub-Adviser of BNY Mellon Mid Cap Multi-Strategy Fund, a series of BNY Mellon Funds. · Standish Mellon Asset Management Company LLC serves as an Affiliated Sub-Adviser of Dreyfus Opportunistic Emerging Markets Debt Fund, a series of Dreyfus/Laurel Funds. · Thompson, Siegel and Walmsley LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Value Fund, a series of Strategic Funds. · Vulcan Value Partners, LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Value Fund, a series of Strategic Funds. 5 · Walthausen & Co., LLC serves as a Non-Affiliated Sub-Adviser of Dreyfus Select Managers Small Cap Value Fund, a series of Strategic Funds. The Adviser may also, in the future, enter into Sub-Advisory Agreements on behalf of these or other Series. The Sub-Advisers are, and any future Sub-Advisers will be, "investment advisers" to the Sub-Advised Series within the meaning of Section 2(a)(20) of the 1940 Act and provide, or will provide, investment management services to the Sub-Advised Series subject to, without limitation, the requirements of Sections 15(c) and 36(b) of the 1940 Act.In addition, the Sub-Advisers are, and any future Sub-Advisers will be, registered, or not subject to registration, with the Commission as investment advisers under the Advisers Act.The Adviser selects Sub-Advisers based on the Adviser's evaluation (with the Portfolio Allocation Manager's assistance, as applicable) of the Sub-Advisers' skills in managing assets pursuant to particular investment styles, and recommends their hiring to the applicable Board.For certain Sub-Advised Series, the Adviser employs multiple Sub-Advisers.In those instances, the Adviser (with the Portfolio Allocation Manager's assistance, as applicable) allocates and, as appropriate, reallocates a Sub-Advised Series' assets among the Sub-Advisers, and the Sub-Advisers have management oversight of that portion of the Sub-Advised Series allocated to each of them. The Adviser (with the Portfolio Allocation Manager's assistance, as applicable) will engage in an on-going analysis of the continued advisability of retaining a Sub-Adviser and make recommendations to the applicable Board as needed.The Adviser will also negotiate and renegotiate the terms of the Sub-Advisory Agreements with the Sub-Advisers, including the fees paid to the Sub-Advisers, and make recommendations to the applicable Board as needed. Under the terms of each Sub-Advisory Agreement, the Sub-Adviser will have the authority to provide the Sub-Advised Series with advice concerning the management of the Sub-Advised Series' investment portfolio or a portion of the portfolio.The Sub-Adviser will determine which securities to purchase or sell and what portion of the Sub-Advised Series' assets entrusted to the Sub-Adviser should be invested temporarily in cash.The Sub-Adviser will keep certain records that the 1940 Act and the Advisers Act require the Sub-Advised Series to maintain, and assist the Adviser in maintaining the Sub-Advised Series' compliance with the relevant requirements of the 1940 Act.The applicable Board will be provided, on a regular basis, with reports on each Sub-Adviser's performance in managing a Sub-Advised Series. The Sub-Advisory Agreements were approved by the applicable Board, including a majority of the Independent Board Members, and, to the extent that the Non-Affiliated Sub-Adviser Order did not apply, the shareholders of the Sub-Advised Series in accordance with Sections15(a) and 15(c) of the 1940 Act and Rule 18f-2 thereunder. The terms of each Sub-Advisory Agreement comply fully with the requirements of Section 15(a) of the 1940 Act.Each Sub-Advisory Agreement precisely describes the compensation that the Sub-Adviser will receive for providing services to the relevant Sub-Advised Series, and provides that (1) it will continue in effect for more than two years from the date of its original approval, only so long as such continuance is specifically approved at least annually by the applicable Board at the times and manner required by Section 15(c) of the 1940 Act, (2) it may be terminated at any time, without the payment of any penalty, by the Adviser, the applicable Board or by the shareholders of the Sub-Advised Series on not more than sixty days' written notice to the Sub-Adviser, and (3) it will terminate automatically in the event of its "assignment," as defined in Section 2(a)(4) of the 1940 Act.To the extent required by law and unless otherwise not required under the Non-Affiliated Sub-Adviser Order, the Applicants will continue the shareholder approval process for Sub-Advisory Agreements until such time as the 6 Commission grants exemptive relief to the Applicants.The Sub-Advisory Agreements set forth the duties of the Sub-Advisers and precisely describe the compensation paid by the Adviser to the Sub-Advisers. The terms of the Sub-Advisory Agreements are also reviewed and renewed on an annual basis by the applicable Board, including a majority of the Independent Board Members in accordance with Section 15(c) of the 1940 Act.Each year, the applicable Board dedicates substantial time to review contract matters, including matters relating to Investment Management Agreements and Sub-Advisory Agreements.Each Board reviews comprehensive materials received from the Adviser, independent third parties and independent counsel.The Applicants will continue this annual review and renewal process for Sub-Advisory Agreements in accordance with the 1940 Act if the relief requested herein is granted by the Commission. Currently, the applicable Board reviews information provided by the Adviser and Sub-Advisers when it is asked to approve or renew Sub-Advisory Agreements.A Sub-Advised Series will disclose in its statutory prospectus that a discussion regarding the basis for the applicable Board's approval and renewal of the Investment Management Agreement and any applicable Sub-Advisory Agreements is available in the Sub-Advised Series' annual or semi-annual report to shareholders for the relevant period in accordance with Item 10(a)(1)(iii) of Form N-1A.The information provided to the applicable Board is maintained as part of the records of the respective Sub-Advised Series pursuant to Rule 31a-1(b)(4) and Rule 31a-2 under the 1940 Act. Pursuant to the Sub-Advisory Agreements, the Adviser agrees to pay the Sub-Advisers a fee based on the percentage of the assets overseen by the Sub-Advisers, based on a percentage of the fee received by the Adviser from the Sub-Advised Series under the Investment Management Agreement or based on a percentage of the assets of the Sub-Advised Series.Each Sub-Adviser will bear its own expenses of providing investment management services to the relevant Sub-Advised Series.Neither the Investment Companies nor any Sub-Advised Series are responsible for paying Sub-Advisory fees to any Sub-Adviser.The Adviser will compensate each Sub-Adviser out of the fee paid to the Adviser under the relevant Investment Management Agreement. V. REQUEST FOR EXEMPTIVE RELIEF Section 6(c) of the 1940 Act provides that the Commission may exempt any person, security, or transaction or any class or classes of persons, securities, or transactions from any provisions of the 1940 Act, or any rule thereunder, if such relief is necessary or appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act.Applicants believe that the requested relief described in this Application meets this standard. VI. LEGAL ANALYSIS AND DISCUSSION a.
